Harvey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a Tier III Superintendent’s hearing, petitioner, an inmate at Clinton Correctional Facility in Clinton County, was found guilty of violations of . institutional rules 110.10 (assault), 113.10 (possession of a weapon) and 113.11 (possession of an item that had been impermissibly altered). This determination was affirmed upon administrative appeal and petitioner commenced this CPLR article 78 proceeding to challenge the assault charge only, which was subsequently transferred to this court.
This proceeding must be dismissed. Respondents have conceded that the assault charge against petitioner cannot stand and, accordingly, have administratively reversed the prior determination to that extent. We agree with respondents that the matter need not be remitted for administrative reconsideration of the penalty imposed since petitioner has already served his sentence in the special housing unit and there was no recommended loss of good time.
Proceeding dismissed, without costs. Mahoney, P. J., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.